DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.
Applicant contends that Yang is disqualified as prior art.  The Examiner notes that Yang is ineligible as prior art, but maintains the prior rejections as detailed below.
Applicant argues that nowhere does Turean disclose having a second device page initially flagged based on the testing of a first device page; and that a scrub in Turean is not the same as a test of a page or a block.
The Examiner asserts that Kim teaches testing a second device page (Fig. 10, S1040) based on the testing of a first device page failing (Fig. 10, S1030).  Turean teaches flagging a memory device to prevent access during scrub operations (paragraph 106).  It is noted that memory scrubbing is a well-known technique in the art for error correction and prevention in memory (see for example Wikipedia entry Memory scrubbing: https://en.wikipedia.org/wiki/Memory_scrubbing).  Memory testing and memory scrubbing are both maintenance techniques for error prevention of a memory cell, and both procedure additionally do not allow usage of the memory cell of interest during the performance of the procedure.  Therefore, it would have been obvious for 
Applicant previously argued that Kim does not teach the sub-block architecture recited in claim 1.
The Examiner disagrees for the following reasons: Kim teaches a data storage apparatus and method, comprising: 
a non-volatile memory, wherein the non-volatile memory includes memory devices comprising N bitlines (Fig. 4) partitioned into a first sub-block (Fig. 5, S_BLK1 in Way1) and a second sub-block (Fig. 5, BLK1 in Way2), and wherein the first sub-block comprises a first subset of the N bitlines and the second sub-block comprises a second subset of the N bitlines different than the first subset (Fig. 5; each of the blocks 110 occupy respective bitlines of Way1 and Way2); and 
a processor means (Fig. 3, 300; Fig. 16, 4100) coupled to the non-volatile memory and configured to: detect a failure in the first sub-block (Fig. 10, S1020-S1030);  
perform at least one test on the second sub-block to determine a usability of the second sub-block (Fig. 10, S1040); and 
mark, based on the at least one test, the second sub-block with a second designation that is one of a tested usable sub-block or a tested unusable sub-block (Fig 10, S1050; failed memory within second sub-block are necessarily marked as failed because they are treated as failed).
bitlines as opposed to the claimed wordlines.  However, it would have been obvious for one of ordinary skill in the art before the effective filing date to try to use the arrangement of Kim by forming the superblock in a column direction as well since there were only two possibilities.  The two-dimensional memory array (see Fig. 4) only comprised two dimensions: rows (wordlines) and columns (bitlines), and applying the teachings of Kim by forming the sub-blocks in either of the two dimensions would not have changed the principle of operation of Kim nor would have produced unexpected results.
Not explicitly disclosed by Kim is marking, in response to the failure detection in the first sub-block, the second sub-block with an initial designation as an unusable sub-block.  However, Turean in an analogous art teaches temporarily marking a memory block as unusable during a test operation (paragraph 106).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to mark the remaining memory locations in Kim that are under test in response to the first failure (Fig. 10, S1040) with an initial designation as an unusable sub-block.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have prevented data access to a location that was currently under test (paragraph 106).

The Examiner disagrees with the Applicant and maintains all rejections of claims 1-20.  All amendments and arguments by the Applicant have been considered.  It is the Examiner’s conclusion that claims 1-20 are not patentably distinct or non-obvious over the prior art of record.  Therefore, the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214. The examiner can normally be reached M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/STEVE N NGUYEN/           Primary Examiner, Art Unit 2111